DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the claimed damper spaced apart from the housing. The examiner disagrees with the applicant and asserts that Jeon et al teaches a damper with extensions that is connected to the upper support ring. Furthermore, the examiner has provided figures below for comparing the structure of the damper of the claimed invention to the damper of Jeon et al and asserts that the claim limitation is taught by the drawings of Jeon et al.  The examiner asserts that the limitations of the present claims do not distinguish over the damper of Jeon et al.

    PNG
    media_image1.png
    144
    288
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    114
    193
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1-7, 9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150054719 Jeon et al (for examination purposes the examiner has relied on the provided English translation..
2:	As for Claim 1, Jeon et al depicts in Figures 1 and 14 A lens moving apparatus comprising: a housing (120); a bobbin (111) disposed in the housing (120); a first coil (112) disposed on the bobbin (111); a magnet (121) disposed on the housing (120); an upper spring (160) coupled both to an upper portion of the bobbin (111) and to an upper portion of the housing (120); a circuit board (131) disposed under the housing (120) (Paragraphs 0019 and 0041 and depicts in Figure 7); a support member (140) conductively connecting the upper spring (160) to the circuit board (131); and a damper (FE) in below 
    PNG
    media_image3.png
    340
    592
    media_image3.png
    Greyscale


disposed on the upper spring (160), wherein the upper spring (160) comprises: an outer portion coupled to the housing (120) (Paragraph [0051]); a first coupling portion (160b) coupled to the support member (140); and a first connecting portion connecting the outer portion to the first coupling portion (160b), wherein the first coupling portion (160b) further comprises a first extension (FE opening), which extends toward the outer portion from the first coupling portion (160b), and wherein the first extension (FE opening) is spaced apart (open) from the outer portion, and the damper (triangular shaped structure near FE including 160b) connects the first extension (FE) to the outer portion. Jeon et al depicts in Figures 1 and 14 wherein the damper (triangular shaped structure near FE including 160b) is spaced apart (there is a vertical gap between the housing and the damper) from the housing (120). 
3:	As for Claim 2, Jeon et al depicts in Figure 2 wherein the outer portion is coupled (160a) to the housing (120) at a corner of the housing (120d).

5:	As for Claim 4, Jeon et al depicts in Figure 2 wherein the damper (structure at corners of 160) is disposed between the first extension and the second connecting portion, and wherein the first extension is spaced apart from each of the third and fourth connecting portions.
6:	As for Claim 5, Jeon et al depicts in Figure 2 wherein the first extension comprises: a second extension extending to the second coupling portion from the first coupling portion; a third extension extending to the third coupling portion from the first coupling portion; and a fourth extension extending to the second connecting portion from the first coupling portion.
7:	As for Claim 6, , Jeon et al depicts in Figure 2 wherein the first extension is increased in width moving toward the outer portion from the first coupling portion (160b).
8:	As for Claim 7, Jeon et al depicts in Figure 2 wherein a portion of the first extension that corresponds to the outer portion has a shape corresponding to a shape of the outer portion.

    PNG
    media_image4.png
    85
    86
    media_image4.png
    Greyscale


10:	As for Claim 11, Jeon et al depicts in Figures 1 and 14 A lens moving apparatus comprising: a housing (120); a bobbin (111) disposed in the housing (120); a first coil (112) disposed on the bobbin (111); a magnet (121) disposed on the housing (120); a second coil (one of coils 132) disposed on an outer surface of the housing (120) and generating induction voltage by interaction with the first coil (112) (Paragraph [0047]); an upper spring (160) coupled both to an upper portion of the bobbin (111) and to an upper portion of the housing (120); a circuit board disposed under the housing (120) (Paragraphs [0019, 0041 and Figure 7]); a third coil (second of 4 coils 132) disposed on the circuit board (131) to be opposite to the magnet (121) in an optical direction (see Figure 5); a support member (140) conductively connecting the upper spring (160) to the circuit board 131); and a damper (viewed as structure at corners of 160) disposed on the upper spring (160), wherein the upper spring (160) comprises: a first coupling portion (160b) coupled to the support member (140); a second coupling portion (second 160b) coupled to the housing (120); a connecting portion (161b in Figure 2) connecting the first coupling portion (160b) and the second coupling portion (second 160b); and an extension portion (triangular shaped damper) extending toward the second coupling portion (160a) from the first coupling portion (160a) and being spaced apart from the second coupling portion, and wherein the damper (160b) connects the extension portion  to the second coupling portion.  Jeon et al depicts in Figures 1 and 14 wherein the damper (triangular shaped structure near FE including 160b) is spaced apart (there is a vertical gap between the housing and the damper) from the housing (120). 
11:	As for Claim 12, Jeon et al depicts in Figure 2 wherein the second coupling portion (there are four coupling portions 160A at each corner) is coupled to a corner of the housing (120), and the support member (140) is disposed at the corner of the housing (120).

13:	As for Claim 14, Jeon et al depicts in Figure 2 wherein the extension portion is bilaterally symmetrical with respect to a reference line (line intersecting 160a and 160b), and wherein the reference line is a line which extends a central point and the corner of the housing (120) and the central point is a center of the housing (120) or a center of the upper spring (160).
14:	As for Claim 15, Jeon et al depicts in Figure 2 wherein the damper contacts a side surface of the extension portion and a side surface of the second coupling portion, and wherein the damper contacts an upper surface or a lower surface of at least one of the extension portion and the second coupling portion.
15:	As for Claim 17, Jeon et al depicts in Figure 2 wherein an area of an upper surface of the extension portion (widest part away from (160b) is larger than an area of an upper surface of the first coupling portion (160b).
16:	As for Claim 18, Jeon et al teaches wherein the second coil (132) comprises a ring-shaped portion (See Figure 4)) surrounding the outer surface of the housing (120 and 130).
17:	As for Claim 19, Jeon et al depicts in Figures 2 and X wherein the upper spring (160) comprises an inner frame (connection portion to 111 ) coupled to the upper portion of the bobbin (111) and a frame connecting portion (162a) connecting the inner frame (162b) and the second coupling portion (160a) of the upper spring (160).
18:	As for Claim 20, Jeon et al teaches in Paragraph [0002] a camera module comprising: a lens barrel (101); a lens moving apparatus for moving the lens barrel (101) according to claim 1; and an image sensor.
Allowable Subject Matter
s 8, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 16, 2021